By the Court,

Smith, J.
The return to the alternative writ issued in this case, is evasive and insufficient.
The Revised Statutes, chapter 15, furnish very full and specific directions as to the manner in which assessment rolls of each town shall he made out. The assessor is required to set down in separate columns, the names of taxable persons in the town or ward ; the description of each tract or parcel of land to he taxed; the number of acres or parts of acres, unless the land is divided into lots and blocks; the cash value of each parcel of land taxed ; the full cash value of personal properly, &c., and the total valuation of all property taxed, real and personal.
Section 20, provides that “If the land assessed be less, or other than a subdivision, according to the United States survey, unless the same is divided into lots or blocks, so that it can be definitely described, by giving the boundaries thereof, or in such other manner as to make the description certain.”
Section 39 of the same chapter provides, that the county board of supervisors, at their annual meeting after the -assessment rolls have been delivered to fhe *819clerk of the board, “ shall make such alterations in the description of any lands upon such roll, as may be necessary to render such description conformable to the requirements of this chapter, and if such description cannot be so altered, they ■'shall expunge the description of such lands, mul the assessment thereon, from the as" sessment roll?
Here is a plain, simple duty, absolutely required of the board of supervisors, by the statute. The return neither states that the duty has been performed, nor any reason why it has not been cone. No attempt has been made to correct the description of the lands mentioned in the relation, so as to render it conformable to the requirements of the statute, nor is it easily to be perceived how the same could be done by the board -with the means at their command. The description of the lands in the assessment roll returned by the assessor, in scarcely any respect conforms to the requirements of the statute. There is no attempt to fix a valuation to any of the parcels, but only a gross sum of the whole, consisting of some seven distinct parcels. In a matter of so mueh importance as the assessment and collection of the taxes, something approaching to regularity and accuracy must be demanded. The statute must be obeyed. The respondents do not pretend that they could correct this assessment roll according to the requirements of the law. Their return is evasive and insufficient, and the peremptory writ of mandamus must be awarded.
Let the writ go.